DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
No response or amendment to the title was received regarding the previous title objection. The title of the invention is still not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. For example, the current title “DISPLAY PANEL AND MANUFACTURING METHOD THEREOF” can be amended to be more indicative of the invention, for example, “DISPLAY DEVICE WITH MULTIPLE HARDENING LAYERS AND MANUFACTURING METHOD THEREOF.”

Response to Amendment
The amendment filed on 11/1/2021 has been entered and claims 3-4, 13-14 and 19 have been cancelled, thus claims 1-2, 5-12, 15-18 and 20 are currently pending in this application. 

Response to Arguments
Applicant's arguments, see pages 5-6, filed on 11/1/2021, with respect to the 112(a) and 112(b) rejection of claims 1-20 have been fully considered and are persuasive.  The 112(a) and 112(b) rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 5-12, 15-18 and 20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a display panel and a method of manufacturing a display panel comprising a thin film encapsulation layer, wherein the thin film encapsulation layer comprises “a fourth hardening layer disposed on the fourth inorganic layer; wherein the fourth hardening layer comprises a nano-anti-fingerprint layer” as recited, and in combination with the rest of the limitations, in claims 1, 11 and 17.  	Claims 2, 5-10, 12, 15-16, 18 and 20 are also allowed for further limiting and depending upon allowed claims 1, 11 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892